                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SANFORD TAYLOR,                                    Case No. 3:18-cv-07827-WHO
                                                          Plaintiff,
                                   8
                                                                                              ORDER GRANTING DEFENDANTS’
                                                   v.                                         MOTION FOR SUMMARY
                                   9
                                                                                              JUDGMENT
                                  10       INTERNATIONAL UNION OF
                                           PAINTERS AND ALLIED TRADES AFL-                    Re: Dkt. Nos. 27, 33
                                  11       CIO, et al.,
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff Sandford Taylor brings claims against his union’s district council, alleging it used

                                  15   a corrupt process to pass new bylaws—including salary increases for council leadership—without

                                  16   sufficient notice to or participation by union membership. Before me are cross-motions for

                                  17   summary judgment by Taylor and by the Painters and Allied Trades District Council 36 (“District

                                  18   Council 36”) and the International Union of Painters and Allied Trades, AFL-CIO (“IUPAT” or
                                  19   “international union”), the two defendants in this case. Although Taylor raises valid concerns

                                  20   about the manner in which District Council 36 handled the bylaws referendum, the defendants are

                                  21   entitled to summary judgment because the undisputed facts show that Taylor himself was able to

                                  22   vote.

                                  23                                              BACKGROUND

                                  24            Taylor has been a member of Sign, Display & Allied Crafts, Local Union 510 (“Local

                                  25   510”) since about 2006 or 2007.1 Deposition of Sandford D. Taylor (“Taylor Depo.”) [Dkt. No.

                                  26   35-1] 14:12-20. Local 510 is one of 11 local unions that make up District Council 36, which
                                  27

                                  28   1
                                           Taylor does his best to attend each of Local 510’s monthly meetings. Taylor Depo. 18:9-25.
                                   1   comprises approximately 10,000 members in all. Declaration of Ana Hanson (“Hanson Decl.”)

                                   2   [Dkt. No. 34] ¶ 5. District Council 36 is affiliated with IUPAT, although IUPAT has no role in

                                   3   overseeing its day-to-day operations, its employee hiring or supervision, or its collective

                                   4   bargaining negotiations or agreements. Hanson Decl. ¶¶ 4, 6, 7. IUPAT represents members who

                                   5   work across the United States and Canada in the finishing trades, as painters, drywall finishers,

                                   6   glass workers, and more. Id. ¶ 4.

                                   7            The IUPAT Constitution, ratified in 2015, requires that each district council frame its own

                                   8   bylaws and periodically amend those bylaws to conform to the IUPAT’s Model Bylaws.2 Taylor

                                   9   Decl. Ex. XX, IUPAT Constitution (“IUPAT Const.”) § 124(a); Hanson Decl. ¶¶ 8, 9, 10; see

                                  10   Taylor Depo. 21:9. A Bylaws Committee for each district council must follow certain procedures

                                  11   to amend or modify bylaws. IUPAT Const. § 124(b). The bylaws themselves, along with all

                                  12   proposed changes, must be submitted to IUPAT for approval before they go into effect. § 124(a);
Northern District of California
 United States District Court




                                  13   Hanson Decl. ¶ 10.

                                  14            When the district council intends to amend or modify its bylaws, it must provide notice to

                                  15   the membership by mail “at least 15 days prior to the meeting(s) at which the members will

                                  16   consider and vote on the question.” IUPAT Const. § 124(c). “The notice must specifically state

                                  17   the question to be voted on, including the precise amount or rate of any change in dues, fees or

                                  18   assessments, and must include a copy of any proposed Bylaw amendment.” Id. From May 22 to

                                  19   July 5, 2018, District Council 36’s Bylaws Committee met to review and make changes to its

                                  20   bylaws. Hanson Decl. ¶ 12; see id. Ex. B (old bylaws). Among other changes, including to bring

                                  21   the bylaws into conformity with the new IUPAT Model Bylaws, the committee proposed salary

                                  22   changes for District Council 36 leadership. The Business Manager/Secretary-Treasurer’s salary

                                  23   would be made equal to 65% of the General President’s salary, rather than 50%, and certain

                                  24   district council 36 employee salaries would be made equal to a certain percentage of the Business

                                  25   Manager/Secretary-Treasurer’s salary.3 Id. ¶¶ 14, 15.

                                  26
                                       2
                                  27    At the hearing, counsel for District Council 36 admitted its amendments were tardy in the wake
                                       of the IUPAT’s new Model Bylaws.
                                  28   3
                                           By at least July 9, 2018, District Council 36 leadership had determined to have the referendum
                                                                                            2
                                   1          On July 17, 2018, District Council 36 sent a notice by first class mail to the home

                                   2   addresses of all of its members. Hanson Decl. ¶ 19. The mailer notified members that a

                                   3   referendum vote would take place on August 4, provided a list of voting locations along with the

                                   4   hours of the vote, and included a 43-page copy of the proposed new bylaws. Id. ¶¶ 19, 21, Ex. D

                                   5   [Dkt. No. 34-4] (notice). District Council 36 sent the mailer to all members on the same date. Id.

                                   6   ¶ 20. IUPAT played no role in this process. Id. ¶ 22.

                                   7          Taylor learned about the proposed amendments when he received the notice in the mail

                                   8   around July 20. Taylor Depo. 26:6-11, 33:2-7. He spoke with a few other Local 510 members

                                   9   about the mailer and understood that all members had received it at the same time he did. Id. at

                                  10   34:2-25, 60:7-12. He called Hanson, the Executive Assistant of District Council 36, on July 25,

                                  11   2018 asking for a copy of the then-existing bylaws so that he could compare them with the

                                  12   proposed new bylaws. See id. at 32:10-12, 36:3-9; Hanson Decl. ¶ 23. The same day, she mailed
Northern District of California
 United States District Court




                                  13   Taylor a cover letter and a copy of the then-existing bylaws. Id.; see Hanson Decl. Ex. E [Dkt.

                                  14   No. 34-5] (cover letter). He received it a few days later. Taylor Depo. 37:2-21. Two other

                                  15   members contacted Hanson to request a copy of the bylaws, and she also responded to them the

                                  16   same day they made the request. Hanson Decl. ¶ 25.

                                  17          Taylor compared the then-existing bylaws with the proposed new bylaws, writing down

                                  18   some of the changes that he noticed. Taylor Depo. 39:18-40:8. As he did so, “what really caught

                                  19   [his] eye was the change in compensation for district council management.” Id. at 39:18-40:1.

                                  20   Prior to the vote, Taylor spoke with about 50 members of Local 510 to tell them the amendments

                                  21   were “bad” and that it looked like District Council 36 was “trying to sneak it through.” Id. at

                                  22   42:21-43:14. Although he knew that other local unions that make up District Council 36 would be

                                  23   participating in the vote, he did not have enough time to reach out to those members. Id. at 43:15-

                                  24   22.

                                  25          The ratification vote took place on August 4, 2018 as scheduled. Hanson Decl. ¶ 26.

                                  26
                                  27
                                       vote on August 4, 2018. See Hanson Decl. Ex. C [Dkt. No. 34-3]. Taylor raises the fact that Steve
                                  28   Bigelow of District Council 36 attended a July 11 Local 510 meeting and yet failed to mention the
                                       forthcoming vote. Declaration of Sandford Taylor (“Taylor Decl.”) [Dkt. No. 28] ¶ 6.
                                                                                       3
                                   1   District Council 36 members ratified the changes to the bylaws by a vote of 320-54. Id. ¶ 28.

                                   2   Including Taylor, 12 Local Union 510 members voted. Id. ¶ 26; Taylor Decl. ¶ 10. Out of the

                                   3   people Taylor spoke to, 30 or 40 people said they would vote against the amendments but in fact

                                   4   did not vote. Taylor Depo. 48:3-15. Taylor believes that the process of passing the new bylaws

                                   5   was unreasonable because only a tiny fraction of Local 510 members and District Council 36

                                   6   members voted. Id. at 77:16-20, 78:19, 79:15-16.

                                   7          The IUPAT approved the changes to District Council 36’s bylaws on August 24, 2018.

                                   8   Hanson Decl. ¶ 29; Taylor Decl. ¶ 15; see also Taylor Depo. 81:17-25 (acknowledging that the

                                   9   bylaws had been implemented). On December 31, 2018, Taylor filed his complaint in this court

                                  10   alleging a single claim under section 101(a)(1) of the Labor Management Reporting and

                                  11   Disclosure Act (“LMRDA”), 29 U.S.C. § 411(a)(1). Complaint (“Compl.”) [Dkt. Nos. 1, 3].

                                  12   Taylor moved for summary judgment on July 2, 2019, and the defendants filed their own motion
Northern District of California
 United States District Court




                                  13   on July 10. See Plaintiff’s Motion for Summary Judgment (“Pl. MSJ”) [Dkt. No. 27]; Defendants’

                                  14   Motion for Summary Judgment (“Def. MSJ”) [Dkt. No. 33].

                                  15                                         LEGAL STANDARD

                                  16          Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                  17   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  18   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                  19   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                  20   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                  21   persuasion at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has

                                  22   made this showing, the burden then shifts to the party opposing summary judgment to identify

                                  23   “specific facts showing there is a genuine issue for trial.” Id. The party opposing summary

                                  24   judgment must present affirmative evidence from which a jury could return a verdict in that

                                  25   party’s favor. Anderson v. Liberty Lobby, 477 U.S. 242, 257 (1986).

                                  26          On summary judgment, the court draws all reasonable factual inferences in favor of the

                                  27   non-movant. Id. at 255. In deciding the motion, “[c]redibility determinations, the weighing of the

                                  28   evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a
                                                                                         4
                                   1   judge.” Id. However, conclusory and speculative testimony does not raise genuine issues of fact

                                   2   and is insufficient to defeat summary judgment. See Thornhill Publ’g Co., Inc. v. GTE Corp., 594

                                   3   F.2d 730, 738 (9th Cir. 1979).

                                   4                                              DISCUSSION

                                   5          The defendants move for summary judgment on several grounds. First, Taylor lacks

                                   6   standing to sue. Def. MSJ 8-13. Second, he fails to present evidence that District Council 36

                                   7   discriminated against him. Id. at 13-15. Finally, undisputed evidence shows that IUPAT had no

                                   8   role in the process that Taylor argues was corrupt. Id. at 15-17. Each of those arguments is

                                   9   correct.

                                  10          Taylor brings a single claim under subsection 101 of the LMRDA, which provides that

                                  11   members of unions “shall have equal rights and privileges . . . to vote in elections or

                                  12   referendums . . . subject to reasonable rules and regulations in such organization’s constitution and
Northern District of California
 United States District Court




                                  13   bylaws.” 29 U.S.C.A. § 411(a)(1). He challenges the “corrupt” process by which District Council

                                  14   36 and IUPAT conducted the bylaws vote. Oppo. Def. MSJ 5; see also Taylor Depo. 21:22-23

                                  15   (“The bylaws referendum and notice is the problem here.”). He asserts that notice was insufficient

                                  16   because “information was withheld,” and he did not have reasonable time to review the changes to

                                  17   the bylaws. Id. at 6.

                                  18          There are three requirements for standing: (i) “the plaintiff must have suffered an injury in

                                  19   fact;” (ii) “there must be a causal connection between the injury and the conduct complained of;”

                                  20   and (iii) “it must be likely, as opposed to merely speculative, that the injury will be redressed by a

                                  21   favorable decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (internal quotation

                                  22   marks, citations, and modifications omitted). An injury in fact is both “concrete and

                                  23   particularized” and “actual or imminent, not conjectural or hypothetical.” Id. at 560 (internal

                                  24   quotation marks and citations omitted). Taylor lacks Article III standing.

                                  25          Even assuming that defendants’ conduct regarding the notice and referendum was

                                  26   wrongful, the undisputed evidence shows that Taylor experienced no injury. He was able to

                                  27   request a copy of the old bylaws; to compare the old and new bylaws; to track differences he

                                  28   noticed between the two; and to talk to dozens of Local 510 members about his concerns about the
                                                                                         5
                                   1   changes. Most importantly, he exercised his right to participate in the referendum by voting

                                   2   against the bylaws changes.4 See Tisza v. Commc’ns Workers of Am., 953 F.2d 298, 300 (7th Cir.

                                   3   1992) (concluding that plaintiffs lacked standing to challenge the failure to count some

                                   4   referendum votes because their own votes were counted). In addition, Taylor faces a traceability

                                   5   problem; there is no evidence suggesting that the union members who did not vote would have

                                   6   voted against the new bylaws at a greater rate than the members who did in fact vote. See id. at

                                   7   301 (noting that the plaintiffs “[had] no reason to believe that members of the non-reporting locals

                                   8   were less favorably disposed toward the proposal than were members of the 287 reporting

                                   9   locals”).

                                  10           Even if Taylor could establish standing, his claim would fail for other reasons. There is no

                                  11   evidence that District Council 36 discriminated against Taylor; instead, he concedes that he

                                  12   received all of the same information at the same time as other members. See Sergeant v.
Northern District of California
 United States District Court




                                  13   Inlandboatmen’s Union of the Pac., 346 F.3d 1196, 1201 (9th Cir. 2003) (noting that subsection

                                  14   101(a)(1) “requires that rights given to some members must be given to all, subject only to

                                  15   reasonable rules or regulations”). Further, he presents no evidence to suggest that IUPAT had a

                                  16   role in the process he contends was corrupt. Instead, undisputed evidence shows that IUPAT

                                  17   requires district councils to create and amend their bylaws, and its only role is to approve those

                                  18   bylaws before they take effect. See IUPAT Const. § 124(a)-(c); Hanson Decl. ¶¶ 7-11, 22

                                  19   (“IUPAT played no role in the setting the date and time of the August 4, 2018 bylaws ratification

                                  20   vote; identifying voting locations; recruiting volunteers to proctor the election; deciding how the

                                  21   vote would be conducted; or preparing and distributing the Bylaws Mailer.”).5

                                  22
                                       4
                                  23     Even if Taylor had standing to pursue claims on behalf of himself, he fails to meet the necessary
                                       requirements for standing to represent the interests of his fellow union members. See McCollum v.
                                  24   California Dep’t of Corr. & Rehab., 647 F.3d 870, 879 (9th Cir. 2011) (“To demonstrate third
                                       party standing, a plaintiff must show his own injury, a close relationship between himself and the
                                  25   parties whose rights he asserts, and the inability of the parties to assert their own rights.”).
                                       Specifically, Taylor presents no evidence suggesting the other members of District Council 36
                                  26   cannot assert their own rights. See Tisza, 953 F.2d at 300 (finding “no foundation for third-party
                                       standing” because the members of the other union branches did not need the plaintiffs “as their
                                  27   champions”).

                                  28
                                       5
                                         The defendants raise numerous evidentiary objections to exhibits submitted with Taylor’s motion
                                       for summary judgment. Opposition to Pl. MSJ [Dkt. No. 38]. I did not rely on the challenged
                                                                                       6
                                   1                                            CONCLUSION

                                   2          It is no wonder that Taylor finds a sub-single-digit participation rate in the referendum

                                   3   troublesome; his critiques in this respect are well taken. As a representative body, District Council

                                   4   36 should endeavor to achieve better. But given Taylor’s ability to participate in the referendum

                                   5   and his concession that he received the same treatment as his fellow members, the defendants are

                                   6   entitled to summary judgment. The defendants’ motion is GRANTED. Judgment shall be entered

                                   7   accordingly.

                                   8          IT IS SO ORDERED.

                                   9   Dated: September 18, 2019

                                  10

                                  11
                                                                                                    William H. Orrick
                                  12                                                                United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       evidence to resolve the pending motions; the objections are DENIED AS MOOT.
                                                                                       7
